IN THE SUPREME COURT OF PENNSYLVANIA


        IN RE:                                     :          NO. 617
                                                   :
        ORDER AMENDING RULES                       :          CIVIL PROCEDURAL RULES
        1910.11, 1910.12, 1915.4-2,                :
        1915.4-3, 1920.51, 1930.4 and              :          DOCKET
        1930.8 OF THE PENNSYLVANIA                 :
        RULES OF CIVIL PROCEDURE                   :




                                                ORDER


PER CURIAM

       AND NOW, this 4th day of March, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 44 Pa.B. 4338 (July 12, 2014):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1910.11, 1910.12, 1915.4-2, 1915.4-3, 1920.51, 1930.4 and
1930.8 of the Pennsylvania Rules of Civil Procedure are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective in 30 days on April 3, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.